Citation Nr: 0733980	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-36 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left elbow disability.

2.  Entitlement to an initial disability rating in excess of 
30 percent for left ulnar, radial, and median neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to January 
1947.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from January 2001 and April 2004 rating decisions.  

In the January 2001 rating decision, the RO granted an 
increased rating of 20 percent for the left elbow disability, 
effective September 28, 2000, the date of the claim for an 
increased rating.  In April 2001, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in March 2003, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2003.

In the April 2004 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
neuropathy of the left elbow, effective September 28, 2000.  
A May 2004 letter to the veteran provided notice of this 
rating decision.  In May 2005 the veteran filed an NOD.  In a 
November 2005 rating decision, the RO granted a higher 
initial rating of 30 percent.  An SOC was issued in November 
2005 and the veteran filed a substantive appeal in the same 
month.  

Because the claim involving the veteran's left ulnar, radial, 
and median neuropathy involves a request for a higher rating 
following the grant of service connection, the Board has 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, athough a higher initial rating for the disability 
has been assigned, because a higher rating is available, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim for higher rating reremains 
viable on appeal.  Id.; see also AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

The Board recognizes that the May 2004 letter to the veteran, 
providing notice of the April 2004 rating decision, indicated 
that the rating decision was a full grant of the benefit 
sought on appeal, service connection for a neurological 
condition of the left elbow, and his appeal was closed.  
However, as reflected above, the veteran perfected an appeal 
regarding the issue of an increased rating for his left elbow 
disability, which has been evaluated based on limitation of 
motion, and the veteran has not withdrawn this appeal.  In 
fact, in a July 2005 Appeal Election Form, he noted that the 
last increase of 10 percent based on upper left arm condition 
was considered too low due to worsening of upper arm 
mobility.  As such, this claim remains in appellate status.  

In October 2007, the Board granted the veteran's motion to 
advance this appeal on the Board's docket, under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

Initially, the Board notes that the record reflects what 
appears to be an outstanding RO hearing request.  In the 
November 2005 substantive appeal the veteran requested a 
hearing before a local hearing officer.  The veteran was 
initially scheduled for a hearing in October 2006, however, 
following request for rescheduling, he was notified by letter 
in January 2007 that his hearing was scheduled in February 
2007.  

A February 2007 Decision Review Officer (DRO) Conference 
Report reflects that, because of predicted snow on the date 
of the hearing and the veteran's age, the DRO asked the 
veteran's representative to contact the veteran and see if he 
wanted to reschedule.  Several messages were left for the 
veteran, but no response was received.  The veteran's 
representative pointed out that the veteran had last been 
afforded a VA examination to evaluate left ulnar, radial, and 
median neuropathy in October 2005.  The representative 
indicated that he was deferring the request for a hearing 
pending a new VA examination.  

Although the veteran was subsequently afforded a VA 
examination in February 2007, his requested RO hearing has 
not been rescheduled.  Hence, the RO should clarify with the 
veteran whether he wishes to have hearing before RO 
personnel, and, if so, the RO should schedule the veteran for 
such a hearing.  See 38 C.F.R. § 3.103(c) (2007) (a hearing 
on appeal will be granted to a veteran who requests a hearing 
and is willing to appear in person).  

Pertinent to the claim for an increased rating for the left 
elbow disability on appeal, the record reflects that the RO 
received additional evidence pertinent to the claim after the 
issuance of the March 2003 SOC, and has not readjudicated the 
claim and issued a Supplemental SOC (SSOC) reflecting such 
adjudication.  The pertinent evidence consists of VA 
treatment records from the New York VA Medical Center (VAMC), 
and reports of VA examinations of the left elbow from October 
2003, October 2005, and February 2007.  As this evidence is 
pertinent to the claim, and the RO has not considered the 
additionally received evidence, the Board has no alternative 
but to remand this appeal to the RO for consideration of the 
claim in light of the additional evidence received, in the 
first instance, and for issuance of a SSOC reflecting such 
consideration.  See 38 C.F.R. §§ 19.31, 19.37 (2007).

Prior to issuing the SSOC on the additionally received 
evidence, the RO should obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the New 
York VAMC dated from February 2000 to March 2007.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records since March 2007, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also, through VCAA-compliant notice, give the veteran 
another opportunity to present information and/or evidence 
pertinent to either or both claims on appeal.  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should 
notify the veteran of what is needed to support the claims 
for higher ratings.  The RO should also invite the veteran to 
submit all pertinent evidence in his possession (not 
previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claim for a higher initial rating for left ulnar, radial, 
and median neuropathy should include consideration of whether 
"staged rating" (assignment of different ratings for 
different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should clarify with the 
veteran whether he still desires an RO 
hearing.  If the veteran responds in the 
affirmative, then the RO should take the 
necessary steps to schedule him for such 
a hearing.  If the veteran no longer 
desires a hearing, a signed writing to 
that effect should be placed in the 
claims file.  

2.  The RO should obtain from the New 
York VAMC all records of evaluation 
and/or treatment of the veteran's left 
elbow, to include neuropathy, since March 
2007.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to either or both claims on appeal that 
is not currently of record. 

The RO should explain how to establish 
entitlement to higher ratings, notify the 
veteran of the type of evidence that is 
the veteran's ultimate responsibility to 
submit, and invite the veteran to submit 
all pertinent evidence in his possession 
that is not already of record.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to particularly include the evidence 
received, but not considered by the RO, 
since March 2003) and legal authority.  
The RO's adjudication of the claim for a 
higher initial rating for left ulnar, 
radial, and median neuropathy should 
include consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted.  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate S SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

